United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2698
                        ___________________________

                                 Reginald Clemons

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

George Lombardi, MDOC Director, Individual Capacity; John/Jane Doe, General
  Counsel, Individual Capacity; Troy Steele, Warden, PCC, Individual Capacity;
 Brenda Ross, Litigation Officer, Individual Capacity; Douglas Nickelson, Phone
Monitor, Individual Capacity; Timothy Lancaster, Investigator, Individual Capacity

                            lllllllllllllllllllll Defendants

Daniel Dicus, Correctional Officer, Individual Capacity; Jeff Harper, Correctional
  Officer, Individual Capacity; Thomas Collins, Disciplinary Hearing Officer,
                              Individual Capacity

                     lllllllllllllllllllll Defendants - Appellees

John/Jane Doe, Functional Unit Manager, Individual Capacity; Christine Henson,
           Correctional Officer, Individual Capacity; Matt Briesacher

                            lllllllllllllllllllll Defendants
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________
                             Submitted: March 5, 2015
                              Filed: March 13, 2015
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Missouri inmate Reginald Clemons appeals following entry of final judgment
by the district court1 in this 42 U.S.C. § 1983 action. Having carefully reviewed the
record and considered Clemons’s arguments for reversal, we conclude that, for the
reasons expressed in the district court’s relevant orders, the court (1) properly
dismissed, for failure to state a claim, Clemons’s claim regarding telephone calls; (2)
properly granted summary judgment on his retaliation claim; and (3) did not abuse
its broad discretion in denying injunctive relief, and in refusing to compel additional
discovery. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-